Name: Council Regulation (EC) No 391/2001 of 26 February 2001 amending Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries
 Type: Regulation
 Subject Matter: trade policy;  international trade;  leather and textile industries;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R0391Council Regulation (EC) No 391/2001 of 26 February 2001 amending Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries Official Journal L 058 , 28/02/2001 P. 0003 - 0005Council Regulation (EC) No 391/2001of 26 February 2001amending Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countriesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Textiles imports for which no valid import authorisations are available are sometimes taken into the possession of the competent authorities of the Member States, particularly in the context of bankruptcy or similar proceedings. In such cases it should be possible in particular circumstances for the Member State concerned to apply to dispose of the products within the Community.(2) Regulation (EEC) No 3030/93(1) makes provision for a double-checking system relying on the issue of export and import licences in paper form. In the light of technological progress it is appropriate to provide for the possibility of transmitting the necessary information in electronic form.(3) It is appropriate to allow the Member States to extend the period of validity of import authorisations for two periods of three months rather than one period.(4) The provisions of the double-checking system for products subject to surveillance should contain the same possibilities of extending the periods of validity of import authorisations as those concerning the double-checking system for administering quantitative limits.(5) Where goods are the subject of a single import licence and are classified in the same category and are within a trade flow between the same exporter and the same importer it should be possible to present a single certificate of origin covering more than one consignment of goods.(6) The measures necessary for the implementation of Regulation (EEC) No 3030/93 should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(2).(7) It should be made clear that the grant of additional amounts provided for in column 9 of Annex VIII is subject to the regulatory committee procedure,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 3030/93 is hereby amended as follows:1. in Article 2 the following paragraph shall be added:"8. At the request of the Member State concerned, textile products in the possession of the competent authorities of that Member State, particularly in the context of bankruptcy or similar procedures, for which a valid import authorisation is no longer available, may be released into free circulation in accordance with the procedure laid down in Article 17(2).";2. Article 12(5) shall be replaced by the following:"5. The competent authorities shall notify the Commission immediately after being informed of any quantity that is not used during the duration of validity of the import authorisation or at the time of its expiry. Such unused quantities shall automatically be transferred into the remaining quantities of the total Community quantitative limit for each category of product and each third country concerned.";3. in Article 16(1) the expression "Article 17(5)" shall be replaced by "Article 17a".4. Article 17 shall be replaced by the following Articles"Article 17The textile committee1. The Commission shall be assisted by a committee (hereinafter referred to as the 'textile committee').2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at one month.3. The textile committee shall adopt its rules of procedure.Article 17aThe chairman may, on his own initiative or at the request of one of the Member States representatives, consult the textile committee about any other matter relating to the operation or application of this Regulation.";5. Annexes III and VIII shall be amended in accordance with the Annex hereto.Article 2This Regulation shall enter into force on the first day of the second month following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 February 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Regulation (EC) No 2474/2000 (OJ L 286, 11.11.2000, p. 1).(2) OJ L 184, 17.7.1999, p. 23.ANNEX1. Annex III is hereby amended as follows: (a) in Article 11 the following paragraph is added: "3. Where a supplier country has entered into administrative arrangements with the Community concerning electronic licensing the relevant information may be transmitted by electronic means to replace the grant of export licences in paper form.";(b) in Article 12 the following paragraph is added: "4. Where a supplier country has entered into administrative arrangements with the Community concerning electronic licensing the relevant information may be transmitted by electronic means and shall be in substitution of the specimens referred to in paragraphs 1 or 2.";(c) Article 14(2) shall be replaced by the following: "2. The import authorisations shall be valid for six months from the date of their issue. Upon duly motivated request by an importer, the competent authorities of a Member State may extend the duration of validity for two further periods of three months. Such extensions shall be notified to the Commission. In exceptional circumstances, an importer may request a third period of extension. These exceptional requests may only be granted by a decision taken in accordance with the procedure laid down in Article 17(2) of the Regulation.";(d) in Article 18 the following paragraph is added: "4. Where a supplier country has entered into administrative arrangements with the Community concerning electronic licensing the relevant information may be transmitted by electronic means to replace the grant of export licences in paper form.";(e) in Article 19 the following paragraph is added: "4. Where a supplier country has entered into administrative arrangements with the Community concerning electronic licensing the relevant information may be transmitted by electronic means and shall be in substitution of the specimens referred to in paragraphs 1 or 2.";(f) Article 21(2) is replaced by the following: "2. The import authorisations shall be valid for six months from the date of their issue. Upon duly motivated request by an importer, the competent authorities of a Member State may extend the duration of validity for two further periods of three months. Such extensions shall be notified to the Commission. In exceptional circumstances, an importer may request a third period of extension. These exceptional requests may only be granted by a decision taken in accordance with the procedure laid down in Article 17(2) of the Regulation.";(g) in Article 28 the following paragraph is added: "7. At the request of the importer, the customs authorities of the Member States may accept a single certificate of origin relating to more than one consignment, when goods:(a) are the subject of a single export licence;(b) are classified in the same category;(c) come exclusively from the same exporter, are destined for the same importer; and,(d) are made the subject of entry formalities at the same customs office in the Community.This procedure shall be applicable for the same period as the validity of the import authorisation including any subsequent extension thereof.Notwithstanding subparagraph (d), if, after the importation of the first consignment, the remaining goods need to be cleared in a customs office different from the customs office where the original certificate of origin was presented, at the written request of the importer, one or several replacement certificate(s) of origin may be issued by the first customs office, corresponding with the quantities remaining on the original certificate. The specifications of the replacement certificate shall be identical to those of the original certificate. The replacement certificate shall be regarded as the definitive certificate of origin for the products to which it refers."2. In Annex VIII under "Additional conditions" (column 9) , on each occasion that it appears, the phrase "Further amounts may be authorised following consultations in accordance with Article 16" shall be replaced by: "Further amounts may be authorised by the Commission in accordance with the procedure set out in Article 17(2)."